IN THE UNITED STATES DISTRICTCouRT [JL ED
FOR THE DISTRICT OF MONTANA

 

' BILLINGS DIVISION FEB 1 8 2020
Clerk, US District Court
Distreronmontana

UNITED STATES OF AMERICA, CR 19-82-BLG-SPW Billings

Plaintiff,

. PRELIMINARY ORDER OF
vs. FORFEITURE

KAYLA ANN GONZALES,

Defendant.

 

 

WHEREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in
the indictment, or as proceeds of said violations;

AND WHEREAS, on October 17, 2019, the defendant entered a plea of
guilty to count I of the indictment, which charged her with conspiracy to possess
with intent to distribute methamphetamine, in count II with intent to distribute
methamphetamine, and in count III with possession of a firearm in furtherance of a
drug trafficking crime;

AND WHEREAS, the indictment contained a forfeiture allegation that

stated that as a result of the offenses charged in the indictment, the defendant shall
forfeit the following property:
e approximately $2,759 in United States currency; and
ea Sig Sauer P938 hand gun, serial number 52E039968.

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the plea of guilty by the defendant to the indictment,
the United States is authorized and ordered to seize the property described above.
This property is forfeited to the United States for disposition in accordance with
the law, subject to the provisions of to 21 U.S.C. § 853(n)(1).

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-

listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

ate
DATED this _/&__ day of February, 2020.

Lrecaae @ Wet

‘SUSAN P. WATTERS
United States District Court Judge

tad
